Citation Nr: 1026401	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-39 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for tinea manuum, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1986, and for an additional four years, seven months, and twenty-
four days.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, inter alia, denied the Veteran's May 
2007 claim for an increased rating for his tinea manuum.

The Veteran testified at the Board before the undersigned 
Veterans Law Judge in May 2009.  A copy of the hearing transcript 
is associated with the record.


FINDINGS OF FACT

1.  The Veteran's tinea manuum has not been treated with a 
corticosteroid or immunosuppressive during the pendency of this 
appeal.

2.  The Veteran's tinea manuum affects between 20 and 40 percent 
of his exposed areas.

3.  The Veteran's tinea manuum affects less than 5 percent of his 
total body area.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for tinea 
manuum have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 
4.7; 38 C.F.R. § 4.118, Diagnostic Code 7806-7899 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

A May 2007 letter, provided to the Veteran before the August 2007 
rating decision, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, since it informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letter 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in May 2007, prior to the issuance of the August 2007 
rating decision.

The Federal Circuit has held that VA's duty to notify, codified 
at 38 U.S.C.A. 
§ 5103(a), does not require it to provide notice of alternative 
diagnostic codes, or to solicit evidence of the impact of the 
Veteran's claimed disability on his daily life.  Vazquez-Flores 
v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c), (d).  VA has obtained the Veteran's 
service treatment records, VA treatment records, and available 
private treatment records.  The Veteran was also provided the 
opportunity to present testimony at a hearing before the 
undersigned Veterans Law Judge in May 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned. 
 
While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary. 
 
An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

Where, as here, the service-connected disability does not 
directly correspond to an existing diagnostic code, a diagnostic 
code which is analogous in functional, anatomical, and 
symptomatic characteristics will be used.  38 C.F.R. § 4.20.  The 
unlisted disability is then assigned a diagnostic code with the 
last two digits being "99."  38 C.F.R. § 4.27.  Because the 
Veteran's condition most closely approximates eczema, and because 
the most recent VA examiner diagnosed the condition as 
deshydrotic eczema in June 2007, this claim will be rated under 
38 C.F.R. § 4.118, Diagnostic Code 7806-7899.

Under Diagnostic Code 7806, a 30 percent disability rating 
applies when the Veteran has 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

A 60 percent disability rating applies when the Veteran has more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period.

The Veteran contends in his December 2007 substantive appeal that 
"my left hand is over 40% exposed and affected."  Likewise, the 
Veteran asserted in a July 2008 letter that "surely, one can see 
that more than 40 percent of my left hand is affected.  The 
[entire] palm [including] fingers and in between the fingers [is 
affected,] and there is disfiguring of my fingernails.  
Also...these hard spots in my hand are not warts, as stated in the 
REASONS AND BASES, they are like corns on [one's] feet.  
Depending on the time of year...I have a rash on the top of my 
hand....[that] looks like hive[s] or little bumps."

At his May 2009 Board hearing, the Veteran affirmed that his skin 
condition covers 100 percent of the palm of his left hand, and 
causes a deformity in his fingernails on his first finger and 
thumb.  Id. at p. 4.  He further stated that he understood that 
"the infected area had to be over...40 percent [in order to 
warrant a higher disability rating,] and this [disability] 
clearly [covers] more than 40 percent of my hand."  Id. at p. 
10.  The Veteran observed "10 or more" corns on his left hand 
at the hearing.  Id. at pp. 4-5.  He testified that his hand was 
swollen every day.  Id. at p. 5.  The Veteran noted that his skin 
disability causes him difficulty with driving, and affects his 
ability to make a fist.  Id. at p. 6.  The Veteran stated that, 
especially in winter, he moves his hand into a claw-like position 
to ease the pain and cracking.  Id. at p. 7.  He stated that his 
doctor had told him that the rash would spread to the top of his 
left hand.  Id. at p. 4.  The Veteran estimated that his left 
hand has lost 55 percent of its use.  Id. at p. 7.  He noted that 
none of his doctors had ever discussed the possibility of 
treating his skin disability of the left hand with steroids.  Id. 
at p. 8.

In June 2007, the Veteran was provided with a VA examination of 
the skin disability on his left hand.  The claims file was not 
requested by the VA RO, but the examiner reviewed the Veteran's 
medical records.  The Veteran reported that his left hand skin 
condition began in the 1970s, and spread throughout his hand, 
causing hard calluses.  The examiner noted that the treatment for 
the Veteran's service-connected left hand skin condition is 
neither a corticosteroid nor an immunosuppressive.  The examiner 
opined that the Veteran's service-connected left hand skin 
condition affects between 20 percent and 40 percent of his 
exposed areas (including his head, face, neck, and hands), and 
affects less than 5 percent of his total body area.  As discussed 
above, the examiner diagnosed the Veteran with deshydrotic 
eczema.

Following his examination, the Veteran continued to receive 
treatment from VA clinicians through January 2008.  He was noted 
to have tinea manus with small hand callus formation.  The 
condition was mostly noted on the palm of the left hand.  He was 
treated with urea cream.

The June 2007 VA examination is adequate because it is based upon 
consideration of the Veteran's medical records.  Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).  The mere fact that the examiner did 
not review the claims file does not render an examination 
inadequate, particularly where, as here, the examiner reviewed 
the Veteran's medical records.  Nieves-Rodriguez v. Peake, 22 
Vet.App. 295, 304 (2008); D'Aries v. Peake, 22 Vet.App. 97, 106 
(2008).

Moreover, if the absence of claims file review was error, it was 
harmless in this case.  First, there is no indication in the 
claims file that the Veteran's left hand skin disability covered 
a greater area of the hand, or was otherwise worse, before his 
examination than it was at his examination.  Second, there is no 
indication in the claims file that the Veteran was prescribed a 
corticosteroid or immunosuppressive for the treatment of his 
service-connected left hand skin condition prior to the 
examination.  Consequently, the examiner's failure to review the 
claims file did not prejudice the Veteran, and any error is 
therefore harmless.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the June 2007 VA examiner is so qualified, 
her medical opinion constitutes competent medical evidence.

Based on the facts outlined above, the Veteran is not entitled to 
a higher disability rating for his service-connected skin 
condition of the left hand.  As the June 2007 VA examiner 
explained, the Veteran does not have more than 40 percent of his 
entire body or more than 40 percent of his exposed areas 
affected.  The Veteran also does not have constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period.

The crux of the Veteran's complaint appears to be based on his 
misunderstanding of 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Specifically, the Veteran has essentially alleged that his left 
hand is 100 percent covered with tinea manuum or eczema, and, 
because 100 percent is greater than 40 percent, he should be 
entitled to the next higher disability rating.  That is, the 
Veteran appears to be under the mistaken impression that if 100 
percent of the area exposed to the disease is affected, or if 100 
percent of the particular body part (e.g., the left hand) is 
affected, then a 60 percent disability rating should apply.  
However, when Diagnostic Code 7806 refers to the "percent of 
exposed areas affected," it refers to the percentage of the 
total area of skin exposed to the elements when clothed-i.e., 
the "head, face, neck, [and] hands" referenced in the June 2007 
examination report.  Diagnostic Code 7806 does not permit a 
claimant to limit the "exposed areas affected" to a single hand 
or finger; indeed, providing a 60 percent disability rating for 
eczema on a single hand or finger would be entirely contrary to 
the existing regulatory scheme.  Rather, when the percentage of 
exposed areas affected is calculated for VA rating purposes, VA 
looks to the percentage of the exposed skin on the head plus the 
face plus the neck plus the hands that is affected by the 
service-connected disability.  Here, the Board finds, based on 
the examiner's report and the Veteran's own statements, that the 
disability covering his left hand, as a percentage of the exposed 
skin on his head, face, neck, right hand, and left hand, is 
between 20 and 40.  There is no evidence showing that the 
service-connected skin disability affects more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or that constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
over the past 12 month period.  The record shows that his 
condition affects no more than 20 to 40 percent of an exposed 
area and he is not given systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  Rather, he is given a cream to 
apply to the affected area.  As such, the next higher rating of 
60 percent is not warranted.

In reaching its determination, the Board has considered whether, 
under Hart, 21 Vet. App. 505 (2007), a higher rating for the 
Veteran's service-connected skin disability might be warranted 
for any period of time during the pendency of this appeal.  
However, there is no evidence that the Veteran's service-
connected skin disability has been persistently more severe than 
the extent of disabilities contemplated under the assigned rating 
of 30 percent at any time.

The Board has considered the issue of whether the Veteran's 
service-connected skin disability, standing alone, presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The symptoms 
associated with the Veteran's service-connected skin disability 
are properly addressed in the rating criteria.  Additionally, 
there is no evidence that the Veteran's service-connected skin 
disability has led to frequent periods of hospitalization or 
marked interference with employment.  Given the foregoing, the 
application of the regular schedular standards is not found to be 
impractical in this case.

There is no benefit of the doubt that can be resolved in his 
favor, as the preponderance of the evidence does not show 
symptoms that more nearly approximate the criteria for a higher 
rating.  Accordingly, the claim for an increased rating is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 30 percent for tinea manuum, to 
include deshydrotic eczema, is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


